COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ROSA H. ENRIQUEZ,                                                No. 08-18-00095-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                            County Court at Law No. 5
                                                 §
 GLORIA CALDERON AND SARA                                       of El Paso County, Texas
 LOPEZ,                                          §
                                                                  (TC# 2016DCV1154)
                              Appellees.         §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.